Citation Nr: 0331332	
Decision Date: 11/13/03    Archive Date: 11/25/03

DOCKET NO.  02-14 586	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Entitlement to service connection for cause of death.  


ATTORNEY FOR THE BOARD

T. Robinson, Counsel



INTRODUCTION

The appellant has brought this claim as the widow of a 
deceased individual who served with the United States Armed 
Forces in the Far East (USAFFE ) during World War II.  The 
service department has certified that the decedent had 
service with the Philippine Commonwealth Army from November 
24, 1941, to September 21, 1942, and from August 8, 1945, to 
June 4, 1946.  He was a prisoner of war (POW) of the Japanese 
from April to September 1942.  He died in July 1988.

This case is before the Board of Veterans' Appeals (Board) on 
appeal from rating decisions of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Manila, Philippines, 
which denied service connection for the cause of the 
decedent's death and determined that the appellant had no 
legal entitlement to accrued benefits.  The appellant 
appealed the cause-of-death claim, but it does not appear 
that she intended to pursue the matter of eligibility for 
accrued benefits, as this claim was not specifically 
appealed.


FINDINGS OF FACT

1.  Appellant's decedent died in July 1988.  According to the 
death certificate, his death was due to intracerebral 
hemorrhage.

2.  The National Personnel Records Center (NPRC) has 
certified that the decedent served with the Philippine 
Commonwealth Army from November 1941 to September 1942 and 
from August 1945 to June 1946.  

3.  At the time of the decedent's death, service connection 
was not in effect for any disability.

4.  There is no evidence of record which reflects that the 
cause of death of the decedent from intracerebral hemorrhage 
in 1988 had its onset in service or was related in any way to 
the veteran's period of service in the 1940's, including his 
internment as a POW.


CONCLUSION OF LAW

The criteria for service connection for the cause of the 
decedent's death have not been met.  38 U.S.C.A. §§ 1110, 
1310, 5102, 5103, 5103A, 5107 (West 2002); 38 C.F.R. § 3.312 
(2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Preliminary Matters - VCAA

During the pendency of this appeal, the President signed into 
law the Veterans Claims Assistance Act (VCAA), Public Law No. 
106-475, 114 Stat. 2096 (2000), which substantially amended 
the provisions of chapter 51 of title 38 of the United States 
Code and, among other things, eliminated the requirement of a 
well-grounded claim and enhanced the notice and assistance to 
be afforded to claimants in substantiating their claims.  
VCAA § 3(a), 114 Stat. 2096, 2096-97 (now codified as amended 
at 38 U.S.C.A. §§ 5103, 5103A (West 2002)).

VA has long recognized that the Department has a duty to 
assist claimants in developing evidence pertinent to their 
claims.  See the former version of 38 U.S.C.A. § 5107 (West 
1991); 38 C.F.R. § 3.103(a) (2003).  The recent changes in 
law have amended the requirements as to VA's development 
efforts in this, and other pending cases, modifying and 
clarifying VA's duty to assist a claimant in evidentiary 
development.  See VCAA, supra.  See generally Holliday v. 
Principi, 14 Vet. App. 280 (2001), overruled in part on other 
grounds, Kuzma v. Principi, ___ F.3d ___, No. 03-7032 (Fed. 
Cir. Aug. 25, 2003).

In addition, VA has published regulations to implement many 
of the provisions of the VCAA.  See 66 Fed. Reg. 45,620 
(Aug. 29, 2001) (now codified as amended at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326(a) (2003)).  The 
intended effect of these regulations is to establish clear 
guidelines consistent with the intent of Congress regarding 
the timing and scope of assistance VA will provide a claimant 
who files a substantially complete application for VA 
benefits.  The new regulations also provide guidelines 
regarding VA's duties to notify claimants of necessary 
information or evidence and to assist claimants in obtaining 
evidence.  The new regulations, which in pertinent part are 
effective as of the date of enactment of the VCAA, interpret 
and implement the mandates of the statute, "and do not 
provide any rights other than those provided by the VCAA."  
66 Fed. Reg. 45,629.

Judicial case law has been inconsistent as to whether the new 
statute is to be given retroactive effect.  The United States 
Court of Appeals for Veterans Claims (CAVC) has held that the 
entire VCAA potentially affects claims pending on or filed 
after the date of enactment (as well as certain claims that 
were finally denied during the period from July 14, 1999, to 
November 9, 2000).  See generally Holliday v. Principi, 
supra; see also Karnas v. Derwinski, 1 Vet. App. 308 (1991), 
overruled in part on other grounds, Kuzma v. Principi, ___ 
F.3d ___, No. 03-7032 (Fed. Cir. Aug. 25, 2003).  That 
analysis would include cases that had been decided by the 
Board before the VCAA, but were pending in the CAVC at the 
time of its enactment.  However, the U.S. Court of Appeals 
for the Federal Circuit (CAFC) has held that only section 4 
of the VCAA (which eliminated the well-grounded claim 
requirement) is retroactively applicable to decisions of the 
Board entered before the enactment date of the VCAA, and that 
section 3(a) of the VCAA (covering duty-to-notify and duty-
to-assist provisions) is not retroactively applicable to pre-
VCAA decisions of the Board.  See Kuzma v. Principi, supra 
(citing with approval Dyment v. Principi, 287 F.3d 1377 (Fed. 
Cir. 2002), and Bernklau v. Principi, 291 F.3d 795 (Fed. Cir. 
2002), both of which had implicitly overruled Karnas in this 
regard); see also Stephens v. Principi, 16 Vet. App. 191 
(2002) (per curiam) (holding that Court remand for the Board 
to apply the VCAA is not required where the Board decision 
had been issued before the date of enactment of the VCAA).

Thus, the CAFC has clearly held that section 3(a) of the VCAA 
does not apply retroactively to claims decided by the Board 
before the date of its enactment.  In addition, the VA 
General Counsel, in VAOPGCPREC 11-00 (Nov. 27, 2000), also 
held that the VCAA is retroactively applicable to claims 
still pending on the date of its enactment.  Further, the VA 
regulations issued to implement the VCAA are expressly 
applicable to "any claim for benefits received by VA on or 
after November 9, 2000, the VCAA's enactment date, as well as 
to any claim filed before that date but not decided by VA as 
of that date."  66 Fed. Reg. 45,629 (Aug. 29, 2001).  
Precedent opinions of the chief legal officer of the 
Department, and regulations of the Department, are binding on 
the Board.  38 U.S.C.A. § 7104(c) (West 2002).  Therefore, 
for purposes of the present case, the Board will assume that 
the VCAA is applicable to claims or appeals pending before 
the RO or the Board on the date of its enactment. 

The VCAA contains a number of new provisions pertaining to 
claims development procedures, including assistance to be 
provided to claimants by the RO, and notification as to 
evidentiary requirements.  The Board has carefully reviewed 
the appellant's claims file, to ascertain whether remand to 
the RO is necessary in order to assure compliance with the 
new legislation.  It is noted that the development of medical 
evidence appears to be complete.  By virtue of the August 
2002 Statement of the Case (SOC) and associated 
correspondence issued since the appellant filed her claim, 
the appellant has been given notice of the information and/or 
medical evidence necessary to substantiate her claim.  She 
was advised that, if she adequately identified relevant 
records with names, addresses, and approximate dates of 
treatment, the RO would attempt to obtain evidence on her 
behalf.  

The RO also advised the appellant of the evidence obtained 
and considered in deciding her claim in the SOC issued in 
August 2002.  In addition, the appellant was advised of the 
specific VCAA requirements in correspondence issued in 
February 2001 and the August 2002 SOC.  It thus appears that 
all obtainable evidence identified by the appellant relative 
to her claim has been obtained and associated with the claims 
folder, and she has not identified any other pertinent 
evidence, not already of record, which would need to be 
obtained for an equitable disposition of this appeal.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) (noting VA 
must communicate with claimants as to the evidentiary 
development requirements of the VCAA).  See also Charles v. 
Principi, 16 Vet. App. 370, 373-74 (2002) (requiring that the 
Board identify documents in file providing notification which 
complies with the VCAA).  

The Board is aware of the recent judicial decision in 
Paralyzed Veterans of America v. Secretary of Veterans 
Affairs, ___ F.3d ___, No. 02-7007 (Fed. Cir. Sept. 22, 
2003), which held that the new regulation codified at 38 
C.F.R.§ 3.159(b)(1) is invalid because it permits VA to 
render a decision in a claim if a response to a request for 
information from the veteran is not received within 30 days, 
instead of waiting a full year for such response.  That 
regulation is therefore inoperative.  

In the present case, the February 2001 correspondence 
informed the appellant of the types of evidence which would 
be helpful in adjudicating her claim, and the RO obtained 
certain medical records and opinions pertinent to the 
appellant's claim.  After the February 2001 correspondence, 
the RO obtained private records and lay statements.  That 
additional evidence was duly considered by the RO when it 
issued the August 2002 SOC to the appellant.  

Inasmuch as the appellant has had more than ample time during 
the pendency of this matter in which to submit supportive 
information, evidence, and argument, and has in fact done so, 
the holding of the Federal Circuit in its decision in PVA, 
supra, has been fulfilled.  Therefore, the Board finds that 
no useful purpose would be served in remanding this matter 
for more development or procedural steps.  Such a remand 
would result in unnecessarily imposing additional burdens on 
VA, with no benefit flowing to the veteran.  The Court has 
held that such remands are to be avoided.  See Winters v. 
West, 12 Vet. App. 203 (1999) (en banc), vacated on other 
grounds sub nom. Winters v. Gober, 219 F.3d 1375 (Fed. Cir. 
2000); Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  In fact, the 
Court has stated, "The VCAA is a reason to remand many, many 
claims, but it is not an excuse to remand all claims."  
Livesay v. Principi, 15 Vet. App. 165, 178 (2001) (en banc).  
See also Kuzma v. Principi, ___ F.3d ___, No. 03-7032 (Fed. 
Cir. Aug. 25, 2003).  

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a) (West 2002).  
When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2003).

II.  Factual Background

As noted above, the decedent's military service in the USAFFE 
was from November 1941 to September 1942 and from April 1945 
to June 1946, with recognized status as a prisoner of war 
(POW) from April to September 1942.  An Affidavit for 
Philippine Army Personnel, executed by the decedent in in 
August 1945, reflects that there were no wounds or illnesses 
incurred during his service.  In addition, a physical 
examination dated in August 1945 is negative for any 
abnormality of the cardiovascular system, with blood pressure 
reported as 110/74.

An affidavit dated in January 1981, executed by a District 
Judge in the Philippines, is to the effect that the affiant 
served in the USAFFE with the decedent, and that the decedent 
suffered from malaria in the latter part of the Battle of 
Bataan, and was observed to have dysentery during his 
confinement as a POW.  

By rating action of February 1981, the RO denied claims of 
entitlement to service connection for malaria and dysentery.  
That decision was not appealed.

The decedent died in July 1988, at the age of 70.  The death 
certificate lists the cause of his death as intracerebral 
hemorrhage. 

In a February 1982 medical statement, D.D., M.D., certified 
that the decedent received treatment from 1979 to 1982 for 
peptic ulcer and chronic bronchitis.  

In an April 1982 medical statement, E.F., M.D., certified 
that the decedent at the Makati Medical Center from April 23 
to 27, 1982, because of a bleeding duodenal ulcer.  

In a May 2000 medical statement, B.M., M.D., stated that his 
treatment records for the decedent were no longer available.  

In a September 2000 affidavit, the appellant stated that, 
while on the way to the market, the veteran had fallen and 
struck his head on a stone, and later died. 

In a December 2000 affidavit, P.C. and R.B. confirmed the 
appellant's statement noted above.  

In a December 2000 medical statement, R.Y., M.D., certified 
that the decedent was seen in 1983 with complaints of upper 
abdominal discomfort associated with slight pain and 
occasional tympanism, possibly due to gastritis, chronic.

In a May 2002 medical statement, Dr. F., certified that he 
saw the decedent at the Makati Medical Center from April 23 
to 27, 1982, because of bleeding duodenal ulcer.  He further 
stated that the veteran was seen for follow-up consultation 
in May 1988.  The decedent then died in July 1988, due to 
intracerebral hemorrhage due to accident.  

In a February 2002 affidavit, A.S., a private nurse, stated 
that he had attended to the decedent from 1966 "to date," 
and had attended to the last sickness of the decedent.  Based 
on the observation of A.S., the cause of death was 
intracerebral hemorrhage.  The cause of death was 
attributable to the fact that the decedent was complaining 
that his head was swollen from the incident in which he 
struck it on a stone, with changes in eye color and 
occasional emesis and unconscious for about twelve hours 
before his death.  The decedent also experienced increased 
blood pressure before his death, indicated of hemorrhage.  
A.S. further stated that, based on his observation, he 
suspected bleeding in the brain, "which lead[s] me to 
evaluate as Intracerebral hemorrhage."

III.  Pertinent Law and Regulations

Service connection - in general

In order to establish service connection for claimed 
disability, the facts, as shown by evidence, must demonstrate 
that a particular disease or injury resulting in current 
disability was incurred during active service or, if 
preexisting active service, was aggravated therein.  38 
U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303(a) (2003).  
Service connection may also be granted on a presumptive basis 
for certain chronic disabilities when manifested to a 
compensable degree within the initial post-service year.  38 
C.F.R. §§ 3.307, 3.309(a) (2003).

If an individual is a former POW and, as such, was interned 
or detained for not less than 30 days, certain diseases shall 
be service-connected if manifested to a degree of 10 percent 
or more at any time after discharge or release from active 
military, naval, or air service even though there is no 
record of such disease during service, provided the 
rebuttable presumption provisions of 38 C.F.R. § 3.307(d) are 
also satisfied.  The Board notes that the list of presumptive 
diseases in the law does not include intracerebral 
hemorrhage.  38 U.S.C.A. §§ 1110, 1112(b), 1113; 38 C.F.R. §§ 
3.1(y), 3.307(a)(5), 3.309(c).

The Board observes that, where a former POW claims disability 
compensation, omission of history or findings from clinical 
records made upon repatriation is not determinative of 
service connection, particularly if evidence of comrades in 
support of the incurrence of that disability during 
confinement is available.  Special attention will be given to 
any disability first reported after discharge, especially if 
poorly defined and not obviously of intercurrent origin.  The 
circumstances attendant upon the individual's confinement, 
and the duration thereof, will be associated with pertinent 
medical principles in determining whether disability 
manifested subsequent to service is etiologically related to 
the POW experience.  38 C.F.R. § 3.304(e).

Service connection for cause of death

In order to establish service connection for the cause of the 
decedent's death, the medical evidence must show that 
disability incurred in or aggravated by service either caused 
or contributed substantially or materially to cause death.  
38 U.S.C.A. § 1310 (West 2002); 38 C.F.R. § 3.312 (2003).

When an individual dies after December 31, 1956, from a 
service-connected or compensable disability, the Secretary 
shall pay dependency and indemnity compensation to such 
decedent's surviving spouse, children, and/or parents, as 
provided by law.  The standards and criteria for determining 
whether or not a disability is service-connected shall be 
those applicable under chapter 11 of title 38, U.S. Code.  38 
U.S.C.A. § 1310(a).

The death of a former servicemember will be considered as 
having been due to a service-connected disability when the 
evidence establishes that such disability was either the 
principal or a contributory cause of death.  The issue 
involved will be determined by exercise of sound judgment, 
without recourse to speculation, after a careful analysis has 
been made of all the facts and circumstances surrounding the 
death of the individual, including, particularly, autopsy 
reports.  38 C.F.R. § 3.312(a) (2003).

The service-connected disability will be considered as the 
principal (primary) cause of death when such disability, 
singly or jointly with some other condition, was the 
immediate or underlying cause of death or was etiologically 
related thereto.  38 C.F.R. § 3.312(b).

A contributory cause of death is inherently one not related 
to the principal cause.  In determining whether the service-
connected disability contributed to death, it must be shown 
that it contributed substantially or materially; that it 
combined to cause death; that it aided or lent assistance to 
the production of death.  It is not sufficient to show that 
it casually shared in producing death, but rather it must be 
shown that there was a causal connection.  38 C.F.R. § 
3.312(c)(1); see also Gabrielson v. Brown, 7 Vet. App. 36, 39 
(1994).

Generally, minor service-connected disabilities, particularly 
those of a static nature or not materially affecting a vital 
organ, would not be held to have contributed to death 
primarily due to unrelated disability.  In the same category 
there would be included service-connected disease or injuries 
of any evaluation (even though evaluated as 100 percent 
disabling) but of a quiescent or static nature involving 
muscular or skeletal functions and not materially affecting 
other vital body functions.  38 C.F.R. § 3.312(c)(2).

Service-connected diseases or injuries involving active 
processes affecting vital organs should receive careful 
consideration as a contributory cause of death, the primary 
cause being unrelated, from the viewpoint of whether there 
were resulting debilitating effects and general impairment of 
health to an extent that would render the person materially 
less capable of resisting the effects of other disease or 
injury primarily causing death.  Where the service-connected 
condition affects vital organs as distinguished from muscular 
or skeletal functions and is evaluated as 100 percent 
disabling, debilitation may be assumed.  38 C.F.R. § 
3.312(c)(3).

There are primary causes of death which by their very nature 
are so overwhelming that eventual death can be anticipated 
irrespective of coexisting conditions, but, even in such 
cases, there is for consideration whether there may be a 
reasonable basis for holding that a service-connected 
condition was of such severity as to have a material 
influence in accelerating death.  In this situation, however, 
it would not generally be reasonable to hold that a service-
connected condition accelerated death unless such condition 
affected a vital organ and was of itself of a progressive or 
debilitating nature.  38 C.F.R. § 3.312(c)(4).

IV.  Analysis

Upon careful review of this case, the Board finds no medical 
evidence has been submitted to relate the decedent's cause of 
death to service.  The appellant has contended in this appeal 
that her husband suffered from a duodenal ulcer as a result 
of his active service.  

In evaluating this premise, the Board notes that the record 
does indicate that the decedent suffered from duodenal ulcer 
disease at a time remote from his USAFFE service.  However, 
the record is very clear that he died due to an intracerebral 
hemorrhage which was traumatic in origin, due to a fall.  
While the decedent was noted to suffer from duodenal ulcer 
from 1979, there is no medical evidence in the record before 
the Board that this disease was the immediate or underlying 
cause of the decedent's death, or that it played a 
contributory cause, i.e., that there was a causal connection 
of any kind.  In fact, the Board would note that, contrary to 
the appellant's repeated contentions that the veteran died of 
duodenal ulcer, the certificate of death documents that he 
died of intracerebral hemorrhage.  Thus, duodenal ulcer 
disease was not considered an immediate or antecedent cause 
of the veteran's death.

As noted above, there are presumptive provisions of law in 
favor of former POWs, and peptic ulcer disease is among the 
conditions listed in those provisions.  See 38 U.S.C.A. § 
1112(b); 38 C.F.R. § 3.309(c).

The Board notes that the decedent was a former POW.  However, 
the presumptive POW provisions are not for application in 
this instance, because intracerebral hemorrhage (the 
documented cause of the decedent's death) is not among those 
disorders listed in the statute or regulation under 38 C.F.R. 
§ 3.309(c).  Therefore service connection may not be granted 
for that disorder, there being no evidence that it was 
incurred in or aggravated by service..

The appellant argues that, under the POW regulations, set 
forth above, the cause of the decedent's death should be 
service-connected, arguing that he was a POW and died of 
sickness related to disease incurred as a POW.  The appellant 
has again suggested that duodenal ulcer disease contributed 
to the veteran's death.  However, duodenal ulcer disease was 
not recorded on the death certificate as being in any way 
related to the cause of the veteran's death.  

We recognize the appellant's sincere belief that the 
veteran's cause of death was related in some way to his 
military experience.  Nevertheless, in this case, the 
appellant has not been shown to have the professional 
expertise necessary to provide meaningful evidence regarding 
the causal relationship between the veteran's death and his 
active military service.  See, e.g., Routen v. Brown, 10 Vet. 
App. 183, 186 (1997) ("a layperson is generally not capable 
of opining on matters requiring medical knowledge," aff'd 
sub nom. Routen v. West, 142 F.3d. 1434 (Fed. Cir. 1998), 
cert denied, 119 S.Ct. 404 (1998).  See also Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).

Therefore, although we are deeply sympathetic with the 
appellant's loss of her husband, we find a lack of competent 
medical evidence to warrant a favorable decision.  The Board 
is not permitted to engage in speculation as to medical 
causation issues, but "must provide a medical basis other 
than its own unsubstantiated conclusions to support its 
ultimate decision."  Smith v. Brown, 8 Vet. App. 546, 553 
(1996).  Here, the appellant has failed to submit competent 
medical evidence to provide a nexus between any in-service 
injury or disease and the conditions that caused 
and/orcontributed to cause the decedent's death, and ample 
competent medical evidence does establish that the decedent 
died due to an intracerebral hemorrhage caused by an 
unfortunate accident which occurred in 1988.  The 
preponderance of the evidence is against the appellant's 
claim of entitlement to service connection for cause of 
death.  Therefore, the appeal must be denied.


ORDER

Entitlement to service connection for cause of death is 
denied.




______________________________
	ANDREW J. MULLEN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



